Citation Nr: 0315749	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for bilateral hearing loss disability.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for diabetes.

3.  Entitlement to service connection for depression.

4.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for depression.

5.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status post bypass graft surgery, due 
to nicotine dependence.

6.  Entitlement to service connection for a gastric ulcer 
condition due to nicotine dependence.

7.  Entitlement to  compensation for benign prostatic 
hypertrophy under the provisions of 38 U.S.C.A. § 1151.

8.  Evaluation of Hepatitis C, currently rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  Hereinafter known collectively as 
VCAA.  There has been no VCAA letter issued with regard to 
the veteran's claim from the RO and the Board has been 
prohibited from curing this defect.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

Based upon evidence in the claims folder indicating that 
there was a possible relationship between the veteran's 
interferon treatment for his Hepatitis C and his current 
hearing loss, an additional VA examination is warranted.  

With regard to the claim for an increased evaluation for 
Hepatitis C, the Board notes that the regulations changed 
during the course of the veteran's appeal and the RO has not 
had the opportunity to review the veteran's claim in relation 
to the new rating criteria.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must 
be issued.

2.  The RO should obtain copies of all 
treatment records of the veteran from the 
Las Vegas VAMC from September 2000 to the 
present and associate them with the 
claims file. 

3.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of any current hearing loss 
disability.  The claims folder should be 
made available to the examiner for 
review.  In conjunction with a review of 
the veteran's claims file, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that any diagnosed hearing 
loss is directly related to or aggravated 
by the veteran's Hepatitis C or 
medications taken in conjunction with 
treatment for the veteran's Hepatitis C.  
Any opinions expressed must be 
accompanied by a complete rationale.

4.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

6.  The veteran is informed that the case 
was denied by the regional office because 
the regional office determined that the 
evidence submitted in support of the 
claims was insufficient to warrant a 
grant.  The veteran is informed that if 
there is evidence, in particular medical 
evidence supporting the claim, he must 
submit the evidence. 

If upon completion of the above action any benefit sought 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




